—Appeal unanimously dismissed without costs. Memorandum: Respondent appeals from an order of filiation adjudicating him the father of a female child born on July 13, 1992. Respondent also appeals from the subsequent order of a Hearing Examiner directing him to pay child support in the amount of $45 per week.
No appeal lies from the order of the Hearing Examiner because no objections were filed and the order was not reviewed by a Judge (see, Family Ct Act § 439 [e]; Matter of Erie County Dept. of Social Servs. [Cheryl P.] v Theodore D. [appeal No. 1], 217 AD2d 998; Matter of Erie County Dept. of Social Servs. [Deborah A. R.] v Felix M. C. [appeal No. 2], 209 AD2d 1031). Thus, the appeal from that order is dismissed.
The order of filiation is not appealable as of right (see, Family Ct Act § 1112 [a]; Matter of Jane PP. v Paul QQ., 64 NY2d 15, 17). We deem the notice of appeal from the order of filiation to be an application for leave to appeal from that order and, in the exercise of our discretion, grant leave to appeal (see, Family Ct Act § 1112 [a]; Matter of Niagara County Dept. of Social Servs. [Kimmie W.] v Randy M., 206 AD2d 878).
There is no basis in the record to disturb the determination that petitioner met its burden of establishing respondent’s paternity by clear and convincing evidence (see, Jane PP. v Paul QQ., 65 NY2d 994, 996) and of rebutting the presumption of legitimacy by clear and convincing evidence (see, Wayne County Dept. of Social Servs. v Titcomb, 124 AD2d 989; see also, Erie County Dept. of Social Servs. [Cheryl P.] v Theodore D., supra). "The greatest deference should be given to the decision of the hearing Judge who is in the best position to assess *1072the credibility of the witnesses and the evidence proffered” (Matter of McCarthy v Braiman, 125 AD2d 572). (Appeal from Order of Niagara County Family Court, Hamilton, H.E. — Child Support.) Present — Pine, J. P., Lawton, Wesley, Callahan and Davis, JJ.